DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with John Guay on 06/16/2021.
	The application has been amended as follows:
1. A method of forming a press-molded product having a flange including a special-shaped portion, the method comprising:
a trimming step of forming an outer peripheral edge of the flange and the special-shaped portion; and
a finishing step of molding the flange into a final product shape position of the press-molded product after the trimming step, wherein
the flange includes a first flange portion including at least a portion of an outer peripheral edge of the special-shaped portion,
in the trimming step, the first flange portion is press-molded into a preform position deeper in a thickness direction than a final product shape position of the first flange portion, and

2. The method of claim 1, wherein
the special-shaped portion is a cutout portion having an opening at the outer peripheral edge of the flange,
the flange includes the first flange portion including a portion of an outer peripheral edge of the cutout portion, and a second flange portion including another portion of the outer peripheral edge of the cutout portion, and
the press-molded product in the final product shape has the first flange portion and the second flange portion extending in different directions.
3. The method of claim 2, wherein
in the finishing step, performing bending of the second flange portion so that a predetermined angle is formed between the extending direction of the first flange portion and the extending direction of the second flange portion.
4. The method of claim 3, wherein
in the finishing step, performing the return molding and the bending in a same mold.
Claims 5 and 6 are cancelled.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art Satoshi (JP 6083390) teaches a method of forming a press-molded product comprising forming step of forming an outer peripheral edge (Fig. 1a-b: 21a, b) then a finishing step (Fig. 1c-d) of performing return molding of lifting the first flange portion in the thickness direction (vertical direction) of the first flange portion to a final product shape (see Fig. 1d: 53) position of the first flange portion, in the forming step, the first flange portion is press-molded into a preform position deeper (see Fig. 1b and 1d: product shown in 1b is deeper) in a thickness direction than the final product shape position of the first flange portion. 
The prior art Eguchi (US 20130228000) teaches a method of forming a press-molded product (Fig. 5: W) having a flange (wb) including a special-shaped portion (examiner interprets that edge of wb is special-shaped portion), the method comprising: a trimming step of forming an outer peripheral edge (Fig. 3-4) of the flange and the special-shaped portion (Fig. 4-5).
Although the references together seem to teach all the claim limitations of claim 1, Eguchi does not have the motivation to be modified to have the trimming step before the finishing step of Satoshi or vice versa.
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 1 is deemed patentable over the prior art of record. Claims 2-4 are allowed as dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725